Citation Nr: 9903362	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-29 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 

A March 1998 statement from the veteran appears to request a 
personal hearing only on a claim for a total rating based on 
individual unemployability.  The RO granted the veteran a 
total rating based on individual unemployability later in 
March 1998.  An April 1998 letter from the veteran's service 
representative withdrew the veteran's request for a hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran is demonstrably unable to obtain and retain 
employment due to post-traumatic stress disorder.


CONCLUSION OF LAW

The criteria for an increased rating of 100 percent for post-
traumatic stress disorder have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected post-traumatic stress disorder.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability, except 
as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
The veteran seeks a 100 percent rating for post-traumatic 
stress disorder.  He asserts that his current symptoms are 
greater than reflected by his current 70 percent rating.  The 
veteran was granted service connection and a 30 percent 
rating for post-traumatic stress disorder, effective from 
April 1992.  This disability evaluation was increased to the 
current 70 percent, effective from October 1995.

The veteran was examined in September and November 1992 by a 
licensed clinical psychologist at the Kelley Psychiatric 
Clinic.  The veteran reported that since Vietnam he had been 
startled by any loud noises.  He also reported sleeping 
difficulties, nightmares and flashbacks.  He stated that he 
had not been able to hold down any particular job for a 
prolonged period of time.  The examiner noted that the 
veteran demonstrated all the indices for a severe post-
traumatic stress disorder.  These included Vietnam related 
nightmares which often led the veteran to wander about the 
community in an effort to seek solace.  He reported 
increasing withdrawal from others.  Survivor guilt was in 
evidence and in general, the veteran's psychiatric condition 
had continued to decompensate over the years.  The examiner 
opined that the veteran's psychiatric condition was such that 
he was not a candidate for any type of gainful employment.  
The veteran's nervousness would make it almost impossible for 
him to concentrate on the job and his difficulty relating to 
others would make an employment position additionally 
untenable.

On VA examination in March 1993 the veteran complained of 
sleep problems, irritability and problems with daily memories 
of Vietnam.  The veteran's affect appeared moderately 
anxious.  His mood appeared depressed.  There was noted to be 
evidence of recurrent distressing dreams of Vietnam almost 
every night.  He reported a markedly diminished interest in 
significant activities.  He also reported feelings of 
detachment from others, irritability, difficulty 
concentrating, and an exaggerated startle response.  The 
veteran had had severe reactions to loud noises in the past.  
The diagnoses included post-traumatic stress disorder.  The 
veteran's psychosocial stressors were noted to be severe.  
His global assessment of functioning (GAF) was 55.  The 
examiner opined that the veteran had definite post-traumatic 
stress disorder which had resulted in substantial 
interpersonal and job impairment over the years.  He noted 
that the veteran could literally not gain employment and had 
written statements from nine local businesses stating that 
they would not hire him because they considered him mentally 
unstable.  The examiner considered the veteran's degree of 
impairment to be severe and believed that the veteran was 
disabled from a psychiatric viewpoint.

The veteran was afforded a VA examination in January 1997.  
He reported an inability to sleep, increased startle response 
and anxiety.  He stated that sometimes it took 10-15 people 
to hold him and keep him from running away when he heard a 
loud noise.  At one point the veteran described himself as 
socially isolated but he had already spoken of having large 
numbers of friends around when had had an episode of anxiety 
due to loud noises.  He acknowledged playing dominoes with a 
female neighbor and occasionally with a few other friends who 
dropped by.  He described no hobbies and no activity around 
the house.  He reported that in the previous autumn he had 
stood on an overpass and considered jumping and killing 
himself.  On examination the veteran's speech was somewhat 
dysarthric.  He reported frequently hearing his name called.  
No other illusions were elicited.  When asked to do digit 
span forward and reverse, the veteran gave the impression of 
poor effort.  He recalled none of three items at five 
minutes, either spontaneously, with a clue, or multiple 
choice.  Answers were quite concrete on comparisons of 
similarities.  When asked about suicidal or homicidal 
ideations, he said there were many people that he would like 
to harm because of the things they had done in the past.  He 
reported no current suicidal intent.  The examiner noted that 
the veteran did report symptoms of post-traumatic stress 
disorder.  The veteran seemed to be a remarkably naive man of 
limited intellectual ability who tended to exaggerate certain 
aspects of his history and to present poor effort on mental 
status examination.  

The diagnoses included post-traumatic stress disorder, 
antisocial personality disorder, borderline intellectual 
functioning, and status post traumatic brain injury, by 
history.  Psychosocial stressors were noted to be extreme, 
exposure to combat with a combat-related wound.  GAF was 
noted to be 50 with moderate symptoms and serious impairment 
in social and occupational functioning.   

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's service-connected post-traumatic 
stress disorder is currently evaluated as 70 percent 
disabling under the provisions of 38 C.F.R. § 4.130, Code 
9411 (1998).  The RO has properly considered both the former 
version of this diagnostic code as well as the amended 
version which became effective November 7, 1996.  Since his 
appeal was pending at the time the applicable regulations 
were amended, the veteran is entitled to have whichever set 
of regulations--old or new--provide him with a higher rating.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A 70 percent evaluation, under the former criteria, 
contemplates that the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent 
evaluation is warranted if the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior: or the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. §  4.132, Diagnostic 
Code 9411 (1996).

The veteran was noted to have severe post-traumatic stress 
disorder which precluded employment by a private psychologist 
in November 1992.  A VA examiner in March 1993 noted that the 
veteran was literally unemployable and pointed out that the 
veteran had obtained letters from nine businesses saying that 
they would not hire him due to his mental instability.  The 
medical evidence has shown some suicidal and homicidal 
ideation.  The veteran has consistently reported poor sleep, 
nightmares and anxiety.  He has reported panic attacks when 
he hears loud noises.  He has also reported audio 
hallucinations of his name being called.  The Board notes 
that his GAF was estimated to be 55 by the March 1993 VA 
examiner and 50 by the January 1997 VA examiner which only 
represents serious to moderate symptoms.  However, the Board 
finds that the findings by a private psychologist and a VA 
examiner that the veteran is unemployable due to his post-
traumatic stress disorder, along with the symptoms reported, 
to more nearly approximate the criteria for a 100 percent 
rating for post-traumatic stress disorder under the former 
criteria.  Therefore, a 100 percent evaluation is warranted.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Since the 
veteran has met the criteria for a 100 percent under the 
former criteria for the rating of mental disorders, 
consideration of the new regulatory criteria for the rating 
of mental disorders is not necessary.   


ORDER

An increased rating of 100 percent for post-traumatic stress 
disorder is granted, subject to the criteria governing the 
award of monetary benefits.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
